Exhibit 10.32(f)

   SECOND AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

        This Amendment, dated as of March 16, 2004 (the “Amendment”), to the
Amended and Restated Master Repurchase Agreement Governing Purchases and Sales
of Mortgage Loans, dated as of July 30, 2003, as amended by the First Amendment
to Amended and Restated Master Repurchase Agreement Governing Purchases and
Sales of Mortgage Loans, dated as of November 19, 2003 (together, the
“Agreement”), is made by and between LEHMAN BROTHERS BANK, FSB (“Buyer”) and
AAMES CAPITAL CORPORATION (“Seller” and, together with the Buyer, the
“Parties”).

RECITALS

        WHEREAS, the Seller and the Buyer are parties to the Agreement, pursuant
to which the Buyer has agreed, subject to the terms and conditions set forth in
the Agreement, to purchase certain Mortgage Loans owned by the Seller,
including, without limitation, all rights of Seller to service and administer
such Mortgage Loans. Terms used but not defined herein shall have the respective
meanings ascribed to such terms in the Agreement, as amended hereby.

        WHEREAS, the Parties wish to amend the Agreement to modify certain of
the terms and conditions governing the purchase and sale of the Mortgage Loans.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

        Section 1.      Amendment.

 

1.1      As of the date hereof, Section 13(a)(xxii) is hereby deleted in its
entirety and replaced with the following:


        “(xxii) Guarantor shall pay any dividends under its preferred stock at
any time (it being understood and agreed that such dividends may accrue), other
than dividends accumulated through and including March 31, 2004, to holders of
the Guarantor’s Series B Convertible Preferred Stock, Series C Convertible
Preferred Stock and Series D Convertible Preferred Stock which may be paid in a
single installment on or prior to March 31, 2004 in a maximum amount equal to
$2,900,000.”

        Section 2.      Covenants, Representations and Warranties of the
Parties.

 

2.1      Except as expressly amended by Section 1 hereof, the Agreement remains
unaltered and in full force and effect. Each of the Parties hereby reaffirms all
terms and covenants made in the Agreement as amended hereby.


 

2.2      Each of the Parties hereby represents and warrants to the other that
(a) this Amendment constitutes the legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms, and (b) the
execution and delivery by such Party of this Amendment has been duly authorized
by all requisite corporate action on the part of such Party and will not violate
any provision of the organizational documents of such Party.


        Section 3.      Effect upon the Agreement.

 

3.1      Except as specifically set forth herein, the Agreement shall remain in
full force and effect and is hereby ratified and confirmed. All references to
the “Agreement” in the Amended and Restated Master Repurchase Agreement
Governing Purchases and Sales of Mortgage Loans shall mean and refer to the
Amended and Restated Master Repurchase Agreement Governing Purchases and Sales
of Mortgage Loans as modified and amended hereby.


1


--------------------------------------------------------------------------------

 

3.2      The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Party under the
Agreement, or any other document, instrument or agreement executed and/or
delivered in connection therewith.


        Section 4.      Governing Law.

        THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

        Section 5.      Counterparts.

        This Amendment may be executed in any number of counterparts, and all
such counterparts shall together constitute the same agreement.

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be
executed as of the day and year first above written.

    SELLER:           AAMES CAPITAL CORPORATION, as Seller              
By:


___________________________________
Name:
Title:                





BUYER:

         



LEHMAN BROTHERS BANK, FSB, as Buyer

             
By:


___________________________________
Name:
Title:      

 